Citation Nr: 9931483	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-34 104 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) in 
excess of 50 percent prior to March 19, 1998.

2.  Evaluation of PTSD, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to March 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective from the date of the receipt of the veteran's 
claim, October 18, 1996.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in October 1997.  In a 
December 1997 rating decision, the RO increased the veteran's 
evaluation for PTSD to 50 percent effective from October 18, 
1996.  Following the receipt of further evidence, the RO, in 
April 1998, increased the veteran's evaluation for PTSD to 70 
percent effective from March 19, 1998.  The RO also granted 
entitlement to individual unemployability from the same date. 
Thus, the issues before the Board are entitlement to an 
increased evaluation in excess of 50 percent prior to March 
19, 1998 and entitlement to an increased evaluation in excess 
of 70 percent subsequent to March 19, 1998.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his PTSD to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999). The RO found that the case 
did not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Prior to March 19, 1998, the veteran's PTSD was 
manifested primarily by recurrent intrusive thoughts, 
nightmares, anger and irritability, impaired concentration, 
increased startle response, depression, social avoidance, 
Global Assessment of Functioning levels (GAFs) of 35-60, and 
the inability to work.

2.  The veteran's PTSD is currently manifested primarily by 
recurrent intrusive thoughts, nightmares, anger and 
irritability, impaired concentration, increased startle 
response, depression, social avoidance, a GAF of 35, and the 
inability to work.


CONCLUSION OF LAW

PTSD is 100 percent disabling effective from October 18, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.400, Part 4, including § 4.130 and Diagnostic Codes 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued this issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
the naming of this issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues have 
been phrased.  It also appears that the Court has not 
provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.

Service connection for PTSD was granted by the RO by means of 
a December 1996 rating decision following review of the 
relevant evidence, which included the veteran's claim, 
service medical records, VA medical records, and a December 
1996 VA examination.

VA medical records from October 1996 to December 1996 show 
that the veteran reported that he was on the USS Wasp when it 
was sunk during WWII.  The veteran complained of nightmares, 
increased startle response, depressed mood, social 
withdrawal, tearfulness, and intrusive thoughts since that 
time.  The veteran also reported having thoughts of suicide 
but not seriously.  On evaluation, he was casually dressed 
with decreased motor movement and slow speech.  His affect 
was sad and constricted.  His thoughts were relevant, 
rational, and goal directed.  The diagnoses were PTSD and 
major depressive episode.

At a December 1996 VA examination, the veteran reported that 
the little things irritate him and he was startled at the 
least little noise.  He complained of nightmares of the ship 
sinking, sleep difficulties, and numerous intrusive thoughts 
of the war.  His wife would tell him that he occasionally 
calls out "Richard" during sleep; this was the name of a 
friend who had been killed when the USS Wasp was sunk.  He 
stated he prefers to be by himself, did not like to go to the 
store, avoids war movies, and was bothered upon seeing 
Asian/Pacific Islanders.  On evaluation, he was casually 
groomed and conversed readily.  His mood was euthymic and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight, there were no 
hallucinations or delusions, and there was no memory 
impairment.  The diagnosis was chronic PTSD with a GAF of 60.

In a December 1996 letter, D. Clay Kelly, M.D., a VA staff 
psychiatrist in the PTSD section, reported that the veteran 
was under his care for PTSD symptoms including intrusive 
thoughts, nightmares, hyperarousal, social avoidance due to 
increased anxiety, depressed mood, panic attacks, and sleep 
difficulties.  Dr. Kelly stated that the veteran was 
definitely not employable due to the chronic and severe 
nature of his PTSD.  In December 1996, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.

VA medical records from January to May 1997 show that the 
veteran was experiencing panic attacks and was very anxious 
and depressed.  In August 1997 and October 1997 letters, Dr. 
Kelly reported that the veteran continued to experience 
intrusive thoughts, nightmares, avoidance behavior, anger 
control problems, increased startle response, and sleep 
difficulties.  He also indicated that the veteran's anxiety 
had increased over time.  According to Dr. Kelly, the 
veteran's disorder was chronic and severe.  Dr. Kelly stated 
that the veteran was unemployable.

At a September 1997 VA examination, the veteran complained of 
experiencing nightmares and dreams of the war almost every 
night, numerous intrusive thoughts, being easily startled by 
little noises, was uncomfortable in crowds, seldom went to 
restaurants or stores, and could not watch war movies.  On 
evaluation, he was casually groomed and conversed readily 
with the examiner; however, eye contact was limited and he 
appeared rather dysphoric.  The predominant mood was one of 
depression.  Thought processes and associations were logical 
and there was no loosening of association or confusion.  
There was no gross impairment of memory and there were no 
hallucinations, delusions, or suicidal ideations.  The 
impression was chronic PTSD with a GAF of 48. 

At his October 1997 hearing, the veteran reported that he 
experienced trouble thinking and remembering things and that 
the world was down on him.  In December 1997, the RO 
increased the veteran's evaluation for PTSD to 50 percent 
effective from October 1996.

In a February 1998 letter, Dr. Kelly noted that he has 
continued to treat the veteran for PTSD symptoms including 
intrusive thoughts, nightmares, hyperarousal, depressed mood, 
panic attacks, outbursts of rage, decreased affective range, 
sleep difficulties, and profound problems with social 
interaction.  Dr. Kelly stated that the veteran continued to 
have a very low level of functioning, and that his GAF was 
35.  Based on this letter, the RO, in April 1998, increased 
the veteran's evaluation for PTSD to 70 percent and granted 
individual unemployability.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998). On and before November 
6, 1996, the rating schedule directed that a 30 percent 
disability evaluation was warranted for PTSD when there was 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people, 
so that the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation was warranted for PTSD when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that the 
change in the criteria renders Massey v. Brown, 7 Vet. App. 
204 (1994) no longer valid.  As the veteran filed a claim of 
entitlement to service connection for PTSD in October 1996, 
the Board will consider both the old and revised criteria in 
evaluation the claim.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31-40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 55-60 rating 
indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

According to the examiners, the veteran's GAF scores range 
from 35-60.  The examiners are in the best position to assess 
the degree of the veteran's impairment.  The assignment of 
the GAF Score expresses the extent of impairment due to the 
manifestations identified.  This evidence may not be ignored.  
The Board notes that since December 1996, Dr. Kelly, the 
veteran's treating VA psychiatrist, has continually provided 
statements expressing his opinion that the veteran was 
unemployable due to his PTSD symptoms.  The Board concludes 
that the veteran's treating physician can provide the best 
evaluation of the veteran's disability.   Accordingly, the 
Board finds that an evaluation of 100 percent for PTSD, under 
both the old and revised criteria, is warranted.
 
As to the effective date of the above evaluation, the law and 
regulations provide that the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991);38 C.F.R. § 3.400 (1999).  

As this claim for an increase evaluation results from a grant 
of service connection from an original claim, the effective 
date is the later of the date of the claim or date 
entitlement arose.  In this case, the veteran's claim of 
entitlement to service connection for PTSD was received by 
the RO on October 18, 1996, and thus, this is the earliest 
possible date for a rating in excess of 50 percent.  As noted 
above, medical evidence, in the form of Dr. Kelly's December 
1996 letter and corresponding VA medical records from October 
to December 1996, show findings that meet the criteria for 
total evaluation at that time.  Accordingly, the Board finds 
that a 100 percent disability evaluation for PTSD, under both 
the old and revised criteria, is warranted, effective October 
18, 1996, the date of the veteran's claim for service 
connection for PTSD.


ORDER

A 100 percent evaluation for PTSD, effective October 18, 
1996, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

